DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
2.	Claims 1-20 allow.
	The following is an examiner’s statement of reasons for allowance:
	Claim 1 recited, the microelectromechanical system device comprise a diaphragm that is positioned over the cavity, and wherein the anisotropic conductive material provides an acoustic seal between the top surface and the microelectromechanical system device.
Claim 18 recited, the anisotropic conductive film provides a conductive electrical matrix between the microelectromechanical system device and a contact point associated with the first surface of the multilayer rigid back, and wherein the anisotropic conductive film acoustically and mechanically seals the cavity from an ambient pressure. The claims limitation were not taught by Lin 2017/0260043. 
The newly found reference Ho 2016/0165358 teaches the first electrically conductive layer 115b and the second electrically conductive layer 116b are disposed on the upper surface 112b and the bottom surface 113b of the substrate lib, see paragraphs 47-48. Ho does not teach the anisotropic conductive material provides an acoustic seal between the top surface and the microelectromechanical system device.
Formosa 2013/0032936 teaches a MEMS sensor package comprise multiple conductive layers composite with substrate and conductive vias 38 for electrically coupled through the package layer 21, a thin film 35 for sealing the MEMS package together. 
Formosa does not teach the anisotropic conductive film provides a conductive electrical matrix between the microelectromechanical system device and a contact point associated with the first surface of the multilayer rigid back, and wherein the anisotropic conductive film acoustically and mechanically seals the cavity from an ambient pressure. Therefore 103 cannot be made.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653             

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653